Title: To Thomas Jefferson from George Muter, with Reply, 22 December 1780
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Decr. 22d. 1780.

Mr. Anderson informs me that the time for which he engaged Nine lads to make nails for their victuals and clothes, for the use of the State, ends with the present Year.
As it will be of advantage to the State to engage those nailers for some time longer, on account of the heavy demand there is at present and likely to continue for nails: I beg leave to recommend to your Excellency, that Mr. Anderson shall be agreed with for them as soon as possible.
I have the honour to be Your Excellency’s Most hl Servt.,
George Muter. Cr.
In Council Dec. 22. 1780.
Referred to Colo. Muter to enter into agreement, recommending to him to provide himself with an extract from the act or bill which exempts the public artificers from draughts and other militia duty.

Th: Jefferson

